880 F.2d 1321
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Levert K. GRIFFIN, Plaintiff-Appellant,v.Thomas STUTLER, David Troutman, Defendants-Appellees.
No. 88-4171.
United States Court of Appeals, Sixth Circuit.
Aug. 4, 1989.

1
Before MERRITT and KENNEDY, Circuit Judges, and JAMES D. TODD, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Levert K. Griffin, a pro se Ohio state prisoner, appeals the denial of his motion for relief from judgment filed under Fed.R.Civ.P. 60(b).  His original civil rights suit was dismissed on September 30, 1986, and affirmed by this court.


4
Upon consideration, we conclude that the district court did not abuse its discretion in denying this motion, as it was not timely filed.    See In re Salem Mortgage Co., 791 F.2d 456, 459 (6th Cir.1986);  Fed.R.Civ.P. 60(b).  Moreover, appellant is again warned that further litigation on this issue will result in the imposition of sanctions.


5
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable James D. Todd, U.S. District Judge for the Western District of Tennessee, sitting by designation